Name: Commission Regulation (EEC) No 244/86 of 4 February 1986 concerning the classification of goods within subheading 16.02 B III b) ex 1 ex aa) (33) of the nomenclature contained in the Annex to Regulation (EEC) No 149/86 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade policy
 Date Published: nan

 Avis juridique important|31986R0244Commission Regulation (EEC) No 244/86 of 4 February 1986 concerning the classification of goods within subheading 16.02 B III b) ex 1 ex aa) (33) of the nomenclature contained in the Annex to Regulation (EEC) No 149/86 fixing the export refunds on beef and veal Official Journal L 030 , 05/02/1986 P. 0008 - 0009 Finnish special edition: Chapter 2 Volume 4 P. 0074 Swedish special edition: Chapter 2 Volume 4 P. 0074 *****COMMISSION REGULATION (EEC) No 244/86 of 4 February 1986 concerning the classification of goods within subheading 16.02 B III b) ex 1 ex aa) (33) of the nomenclature contained in the Annex to Regulation (EEC) No 149/86 fixing the export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Whereas provisions are needed in order to ensure the uniform application of the nomenclature contained in the Annex to Commission Regulation (EEC) No 149/86 (3), with a view to the classification of a preparation of uncooked, minced but not finely homogenized bovine meat, characterized by the following analytical data: Meat proteins (% of NitrogenÃ 6,25) 14,08 % Fat 24,60 % 1.2.3 // Meat without fat // (% of NitrogenÃ 100) 3,55 // 63,40 % not containing offal, the remainder being made up of non-meat products; Whereas subheading 16.02 B III b) ex 1 ex aa) (22) of the abovementioned nomenclature covers other preparations of bovine meat containing 80 % or more but less than 90 % of not finely homogenized meat excluding offal and fat, and whereas subheading 16.02 B III b) ex 1 ex aa) (33) covers the same preparations containing 60 % or more but less than 80 % of meat; Whereas the preparation in question, which contains 63,4 % of meat without fat, cannot fall within subheading 16.02 B III b) ex 1 ex aa) (22); whereas this preparation has the characteristics of goods falling within subheading 16.02 B III b) ex 1 ex aa) (33) and must therefore be classified under that subheading; Whereas, since the Committee on Common Customs Tariff Nomenclature has not delivered an opinion, the Commission has proposed to the Council the provisions to be adopted, under the procedure provided for in Article 3 of Regulation (EEC) No 97/69; Whereas, three months after the proposal was submitted to it, the Council has not acted and it is therefore appropriate for the Commission to adopt the proposed provisions under the aforementioned procedure in Regulation (EEC) No 97/69, HAS ADOPTED THIS REGULATION: Article 1 Preparations of uncooked, minced bovine meat, not finely homogenized, characterized by the following analytical data: Meat proteins (% of NitrogenÃ 6,25) 14,08 % Fat 24,60 % 1.2.3 // Meat without fat // (% of NitrogenÃ 100) 3,55 // 63,40 % not containing offal, the remainder being made up of non-meat products, must be classified in the nomenclature contained in the Annex to Regulation (EEC) No 149/86, under the following subheading: 16.02 Other prepared or preserved meat or meat offal: B. Other: III. Other: b) Other: ex 1. Containing bovine meat or offal, except those finely homogenized: ex aa) uncooked, containing by weight the following percentages of bovine meats (excluding offal and fat): (33) 60 % or more but less than 80 % of meat. Article 2 This Regulation shall enter into force on the 21st day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1986. For the Commission COCKFIELD Vice-President (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 191, 19. 7. 1984, p. 1. (3) OJ No L 19, 25. 1. 1986, p. 24.